PUTNAM, Circuit Judge.
I concur in the result. The District Court applied to this case the rule of Slocum v. Soliday, 183 Fed. 410, 412, 106 C. C. A. 56. I do not know whether the case is governed by this rule or not; but, in the absence of authorities otherwise, I feel bound by it. The application of this case cuts up all the further reasoning contained in this opinion of the court. Therefore I' concur that the case is governed by Slocum v. Soliday, and decline to enter into further discussion.